DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on May 4, 2021.  Claims 1, 5, 6, 8, 12 and 14 have been amended, no claims have been canceled or added.   Thus, claims 1, 2, 5 – 6, 8, 9 and 11 – 14 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5 – 6, 8, 9 and 11 – 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 6, 8, 9 and 11 – 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0137191 A1 to Neishaboori (herein after “Neishaboori” or “Neishaboori publication").
As to claim 1,
the Neishaboori publication discloses an apparatus comprising: 
at least one signaling device (100) including a housing (Figs. 1 and 2); 
a radio component contained in the housing and configured for wireless personal area network communications (see ¶30, where “the roadside unit 100 utilizes a wireless personal area network (WPAN) module”); 
a memory (204) component contained in the housing and configured to store data in the form of a standardized code indicating a purpose for which the signaling device is located in a region (see ¶26, where “[t]he manifest identifies topics of information that are currently stored in memory of the roadside unit”, and ¶39, where “[t]he manifest includes subjects-of-information that the roadside unit 100 is storing (e.g., as cached data) to facilitate a vehicle (e.g., one or more of the vehicles 102) in determining whether the roadside unit 100 has data that is of interest to the vehicle”; see also ¶41 – ¶47 and Fig. 2)(Emphasis added); and 
a processor (202) contained in the housing and communicatively coupled to the radio component and the memory component, the processor configured to format the data in a message conforming to the wireless personal area network communications (see ¶19, ¶44 – ¶54 and Fig. 2); and 
compel the radio component to transmit the message to the wireless personal area network exclusive of a connection to the wireless personal area network. (See ¶30 and ¶59, where both the roadside unit 100 and the onboard communication module 304 of one or more of the vehicles 102 employ “Near Field Communication (NFC)”).

As to claim 2,
the Neishaboori publication discloses the wireless personal area network conforming to Bluetooth Low Energy signaling conventions and protocols.  (See ¶30 for “Bluetooth Low Energy (BLE) protocols”.)

As to claim 4,
the Neishaboori publication discloses the data being indicative of roadway information by which an autonomous vehicle makes roadway travel decisions.  (See ¶38, where “the roadside unit 100 dynamically adjusts the broadcast schedule to increase the frequency at which an RSU interest packet for traffic is broadcasted if the rate at which the roadside unit 100 receives request for traffic information (e.g., in the form of a vehicle interest packet) increases”; see also ¶27, ¶32, ¶61 and Fig. 1.)(Emphasis added.)

As to claim 5,
the Neishaboori publication discloses another signaling device that, when in proximity to the at least one signaling device, indicates a predetermined roadway condition.  (See ¶30, where “[t]he roadside unit 100 utilizes a wireless personal area network (WPAN) module to wirelessly communicate with the roadside unit 100 via short-range wireless communication protocol(s)”; see also ¶35, where “the data packet includes a software update, a map update, a weather update, a road condition, etc.”)

As to claim 6,
the Neishaboori publication discloses the data being indicative of other data provided at the location of the signaling device.  (See ¶35, where “the data packet includes a software update, a map update, a weather update, a road condition, etc.”)

As to claim 8,
the Neishaboori publication discloses an automotive vehicle (102) comprising: 
a radio component configured for wireless personal area network communications  (see ¶30, where “the roadside unit 100 utilizes a wireless personal area network (WPAN) module”; see also Figs. 1 – 2 and); 
a processor communicatively coupled to the radio component (see ¶19, ¶44 – ¶54 and Fig. 2) and configured to: 
extract data received from a signaling device (100) according to signaling conventions and protocols of the wireless personal area network (see ¶30), the data being received exclusive of a connection being made with the signaling device in the wireless personal area network (See ¶30 and ¶59, where both the roadside unit 100 and the onboard communication module 304 of one or more of the vehicles 102 employ “Near Field Communication (NFC)”); 
determine a purpose of the signaling device in a region from a standardized code in the extracted data (see ¶26, where “[t]he manifest identifies topics of information that are currently stored in memory of the roadside unit”, and ¶39, where “[t]he manifest includes subjects-of-information that the roadside unit 100 is storing (e.g., as cached data) to facilitate a vehicle (e.g., one or more of the vehicles 102) in determining whether the roadside unit 100 has data that is of interest to the vehicle”; see also ¶41 – ¶47 and Fig. 2)(Emphasis added); and 
cause adjustment of the travel of the vehicle based on the determined purpose of the signaling device. (See ¶38, where “the roadside unit 100 dynamically adjusts the broadcast schedule to increase the frequency at which an RSU interest packet for traffic is broadcasted if the rate at which the roadside unit 100 receives request for traffic information (e.g., in the form of a vehicle interest packet) increases”; see also ¶27, ¶32, ¶61 and Fig. 1.)(Emphasis added.)

As to claim 9,
the Neishaboori publication is considered to disclose the wireless personal area network conforming to Bluetooth Low Energy signaling conventions and protocols.  (See ¶30 for “Bluetooth Low Energy (BLE) protocols”.)

As to claim 11,
the Neishaboori publication is considered to disclose the data being indicative of roadway information by which the vehicle can make roadway travel decisions.  (See ¶38, where “the roadside unit 100 dynamically adjusts the broadcast schedule to increase the frequency at which an RSU interest packet for traffic is broadcasted if the rate at which the roadside unit 100 receives request for traffic information (e.g., in the form of a vehicle interest packet) increases”; see also ¶27, ¶32, ¶61 and Fig. 1.)(Emphasis added.)

As to claim 12,
the Neishaboori publication is considered to disclose a method of controlling an automotive vehicle (102) comprising: 
receiving, by the automotive vehicle from at least one signaling device (100), packets formatted in accordance with a wireless personal area network exclusive of a connection being made with the wireless personal area network (see ¶27 and ¶30); 
analyzing location and purpose data contained in the packets, the purpose data including a standardized code (see ¶26); and 
controlling travel of the vehicle based on the location and purpose data of the signaling device (see ¶38).

As to claim 13,
the Neishaboori publication is considered to disclose detecting another signaling device in proximity to the signaling device (See ¶30, where “[t]he roadside unit 100 utilizes a wireless personal area network (WPAN) module to wirelessly communicate with the roadside unit 100 via short-range wireless communication protocol(s)”); controlling travel of the vehicle based on the other signaling device being in proximity to the signaling device.  (See ¶38, where “the roadside unit 100 dynamically adjusts the broadcast schedule to increase the frequency at which an RSU interest packet for traffic is broadcasted if the rate at which the roadside unit 100 receives request for traffic information (e.g., in the form of a vehicle interest packet) increases”; see also ¶27, ¶32, ¶61 and Fig. 1.)(Emphasis added.)

As to claim 14,
the Neishaboori publication discloses obtaining information to convey as the location and purpose data of the signaling device (see ¶26, where “[t]he manifest identifies topics of information that are currently stored in memory of the roadside unit”, and ¶39, where “[t]he manifest includes subjects-of-information that the roadside unit 100 is storing (e.g., as cached data) to facilitate a vehicle (e.g., one or more of the vehicles 102) in determining whether the roadside unit 100 has data that is of interest to the vehicle”; see also ¶41 – ¶47 and Fig. 2)(Emphasis added); and storing the location and purpose data in a memory of the signaling device (see ¶26); and transmitting, by the signaling device, the location and purpose data in the packets. (See ¶27.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667